DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-13 and 18-20 in the reply filed on 12/292021 is acknowledged.  The traversal is on the ground(s) that the device claim 14 has been amended to refer to the method of claim 1.  This is not found persuasive because the device is given weight on the physical structure of the device and functional language does not limit that structure. The basis for lack of unity is that the common technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the phrase “the H2S level into the syngas” is indefinite since it is unclear if H2S is added into the syngas. The term “eventually” is indefinite since the internal of time at which the waste is added will not be understood by a person of ordinary level of skill in the art.
Claim 1 recites the limitation "the raw syngas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bulk of metals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, in the second to last line the recitation “disposed in (214)” is indefinite since this refers to an element in the figures. This should be corrected to say the liquid stream concentrator. 
Regarding claim 2, the recitation regarding the pretreatment subsection makes it unclear if only one subsection is required or whether all of the listed subsections are required. 
Claim 2 recites the limitation "the liquid streams" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the contaminants" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear if there are two separate dechlorination and demetallization steps. The claim expands on the conversion step of claim 1. However, 3 compounds. Similarly HCN COS and CO are converted 
Claim 4 recites the limitation "the absorbing liquor" in the line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the absorbing section" in the line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 expands on the H2 purification step of claim 1 and includes a H2S removal step first. However, in claim 1 the purification step is preceded by a H2S removal step. If H2S is removed then it is unclear how it is removed again. It is unclear if the claim requires two separate H2S removal steps or whether the claim is redefining the existing H2S removal step as part of the purification step. 
Claim 7 recites the limitation "raw hydrogen stream" in the line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9 the term “pure H2 and N2” is indefinite since a person of ordinary level of skill would not be able to ascertain the magnitude of “pure”. It will be difficult to determine which streams of H2 would meet this limitation. 
Claim 10 recites the limitation "the urea synthesis reactor" in the line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it is unclear which H2 required is this claim referring to. There is no previously discussed H2 amount that minimizes or avoids CO2 emissions.
excess” in claim 13 is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person of ordinary skill would not be able to easily determine what the magnitude of “excess” is. It is unclear how much electricity must the grid have to be considered sufficient for electrolysis to occur. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 20120058921, in view of Krishnamurthy et al. US 20120128560 and further in view of Dierickx et al. US 20100065782.
Regarding claim 1, Van Den Berg et al. teaches a method of purifying synthesis gas produced from gasification (Abstract). The reference teaches that a feed syngas comprises impurities that are removed. These included hydrogen sulfide, HCN and COS (Para [0015]). The feed synthesis gas stream is contacted with a water gas shift catalyst in a shift reactor to remove HCN and COS and to additionally react at least part of the CO with water to form CO2 and hydrogen (this step corresponds to the 2 is produced. However, the reference clearly teaches the same conversion step where HCN and COS are hydrolyzed via contact with steam in the presence of a catalyst (Para [0025] and [0026]). This is the same reaction that produces N2 (See instant Specification Pg. 6 line 6; 2HCN + 2H2O = N2 + 2CO + 3H2). In a second step, the H2S is converted to elemental sulphur (Para [0040]) by contact with an aqueous solution containing solubilized Fe(III) chelate of an organic acid. This step reads on the H2S removal step. In a further step, CO2 is removed either by using a chemical solvent containing amines or by cooling the gas to a temperature at which CO2 becomes a liquid or solid (i.e. a cryogenic temperature). This step corresponds to the purification step of claim 1 (Para [0060]). Preferably, a portion of the shifted synthesis gas can be introduced in a PSA unit in order to produce hydrogen [page 10, lines 15-20]. Preferably, solids such as slag, soot and the like are removed from the syngas upstream the shift unit (Para [0077]).
The difference between the invention of Van Den Berg and that of claim 1 is that claim 1 requires a pretreatment step for removal of bulk metals, chlorine and NH3 and adding waste into the gasification reactor to control the H2S level in the syngas. 
Krishnamurthy teaches removing particulates, metals, chlorine and NH3 compounds from the synthesis gas resulting from carbonaceous waste gasification in a pre-treatment step prior to further processes involving catalysts such as the sulfur removal (Para [0028], [0039], [0045] and [0048]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the pretreatment step of Krishnamurthy in the process of Van Den 
Dierickx et al. teaches a process for producing purified syngas from a raw syngas stream comprising impurities (Abstract). The reference acknowledges that the H2S concentration in the raw syngas is controlled by adding Sulfur containing compounds in the beginning to the gasifier. The reference teaches that adding feedstock comprising H2S to the gasifier is beneficial for reducing dusting (Para [0022]). In one embodiment the reference teaches using residue oil (Para [0018]). This is considered as waste feedstock. The reference compares various feedstock types for adjusting the H2S concentration in the resulting syngas (See fossil fuels vs oil comparison in Paras [0017] and [0018]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a specific type of fuel in the gasification to influence the H2S concentration in the resulting syngas. The benefit of adding H2S is that it reduces metal dusting (See Dierickx Para [0022]). 
Regarding claim 2, the Krishnamurthy reference teaches the pretreatment steps of acid scrubbing, alkaline scrubbing and a wet ESP treatment (Para [0043] and [0046]).  The reference shows units 217 and 401 where particulates are removed from the syngas after scrubbing (Para [0059]). Since particulates (or solids) are removed. This is considered as concentrating the liquid and these units can be considered a liquid stream concentrators. The reference also teaches post scrub water being separated and reused for cooling (Para [0042]). This is considered as water recycle as required in 
Regarding claim 3, Van Den Berg teaches pressurizing the syngas by contacting with a high temperature and high pressure scrubbing liquid (Para [0023] “To avoid cooling and/or depressurizing”).This is considered as a pressurization or compression. The Van Den Berg reference teaches a high low temperature sour shift because the reference teaches that a feed syngas comprises impurities that are removed. These included hydrogen sulphide, HCN and COS (Para [0015]). The feed synthesis gas stream is contacted with a water gas shift catalyst in a shift reactor to remove HCN and COS and to additionally react at least part of the CO with water to form CO2 and hydrogen (this step corresponds to the conversion step of claim 1) (Para [0015]). The reference does not specifically say if N2 is produced. However, the reference clearly teaches the same reactions where HCN and COS are hydrolyzed via contact with steam in the presence of a catalyst (Para [0025] and [0026]). This is the same reaction that produces N2.
Van Den Berg does not teach the dechlorination and demetallization steps. However, this deficiency is fulfilled by Krishnamurthy which teaches removing particulates, metals, chlorine and NH3 compounds from the synthesis gas resulting from carbonaceous waste gasification in a pre-treatment step prior to further processes involving catalysts such as the sulfur removal (Para [0028], [0039], [0045] and [0048]).
Regarding claim 4, the Van Den Berg reference teaches that hydrogen sulphide is converted to elemental Sulphur by contacting the syngas with an aqueous reactant solution (Para [0041]). This is reactant solution (considered as the absorbing liquor) is 
Regarding claim 5, The Van Den Berg reference teaches that a PSA is used for hydrogen manufacture (Para [0038]). The reference also teaches cryogenic CO2 removal (Para [0060]).
The reference does teach that the cryogenic CO2 removal happens before the PSA. However, arranging the PSA after the cryogenic unit would have been obvious to a person of ordinary skill at the time of filing. The Rearrangement of parts is considered obvious (MPEP §2144.04 VI C.)
The difference between the invention of Van Den Berg and claim 5 is that claim 5 requires an additional H2S removal step before the cryogenic CO2 removal and the PSA. 
At the of filing it would have been obvious for a person of ordinary level of skill in the art use an additional H2S removal unit for sulfur recovery in the invention of Van Den Berg. One would be motivated to do so in an effort to remove more H2S from the syngas since no device is perfect and there might be traces in the stream leaving the first H2S removal device. 
2 is removed either by using a chemical solvent containing amines or by cooling the gas to a temperature at which CO2 becomes a liquid or solid (i.e. a cryogenic temperature) (Para [0060]).
Regarding claim 7, Van Den Berg teaches using the PSA for hydrogen purification but does not teach the purity achieved. 
However, at the time of invention it would have been within the skill of an ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal purity for hydrogen. Higher purity hydrogen is more valuable as fuel.
Regarding claims 8 and 18-20, Van Den Berg teaches using the PSA for hydrogen purification but does not teach the hydrogen pressure after purification nor the syngas pressure before the purification process. 
However, the pressure of the syngas directly effects the purification of hydrogen or adsorption of the other gases which separate from the hydrogen during the pressure swing. At the time of filing it would have been within the skill of an ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal pressure for the hydrogen purification step. A suitable pressure would be one that provides reasonably pure hydrogen without contaminants and does not raise the operation cost. 
Regarding claim 11, the Krishnamurthy reference teaches gasifying a waste feed stream which results in a syngas containing H2S (Para [0028]). The reference teaches that this results in the syngas having H2S among other components. The reference also recognizes that the amount of these compounds changes based on varying waste being gasified (Para [0028]). Solid wastes and biomass are also recognized as feedstock for gasification (Para [0005]).
2S concentration that is suitable of sour CO shift. One would be motivated to do so in an effort capture sulfur and reduce waste containing sulfur pollutant compounds. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 20120058921, in view of Krishnamurthy et al. US 20120128560 and further in view of Dierickx et al. US 20100065782 as applied to claims 1-8, 11 and 18-20 above, and further in view of Iaquaniello et al. US 20140170052.
Regarding claims 9 and 10, Van Den Berg does not teach making ammonia out of syngas nor does it teach making urea from the ammonia. 
Iaquaniello et al. teaches hydrogen from syngas is combined with nitrogen to make ammonia (See Para [0003]). The nitrogen can either be present as inert in the hydrogen gas mixture or obtained from air. The reference further teaches using the ammonia to make urea by utilizing any CO2 that is removed from the syngas (Para [0014] and [0021]). 
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the hydrogen to make ammonia and then urea using CO2. One would be motivated to do so in an effort to produce urea which is a useful fertilizer product. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 20120058921, in view of Krishnamurthy et al. US 20120128560 and further in view of Dierickx et al. US 20100065782 as applied to claims 1-8, 11 and 18-20 above, and further in view of Severinsky US 20100111783.
Regarding claim 12, Van Den Berg does not teach preparing extra hydrogen by hydrolysis. 
Severinsky teaches a process for producing synthetic hydrocarbon compounds from hydrogen, carbon monoxide and carbon dioxide (Abstract). The process may further comprise the conversion of a species of carbon oxide, including carbon dioxide. This step of converting one or more species of carbon oxide may comprise converting carbon dioxide in a reverse water gas shift (RWGS) process. The conversion of CO2 takes place in the presence of hydrogen, and hydrogen may be provided by at least a portion of the hydrogen from the hydrogen stream from the electrolyzer (Para [0052]).
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to incorporate the electrolysis step for hydrogen production as taught by Severinsky into the process of Van Den Berg. One would be motivated to do so in an effort to sequester CO2. 
Regarding claim 13, the Severinsky reference teaches using an electric generator which supplies power into the electric power line and then the power line supplies the electrolyzer (Para [0267]). Therefore, this is excess power in the power line which runs the electrolyzer. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736